EXHIBIT (99)(a) NEWS RELEASE April 21, 2014 Contact: Lance A. Sellers President and Chief Executive Officer A. Joseph Lampron, Jr. Executive Vice President and Chief Financial Officer 828-464-5620, Fax 828-465-6780 For Immediate Release PEOPLES BANCORP ANNOUNCES FIRST QUARTER EARNINGS RESULTS Peoples Bancorp of North Carolina, Inc. (NASDAQ: PEBK), the parent company of Peoples Bank, reported first quarter earnings results with highlights as follows: Highlights: · Net earnings were $2.6 million or $0.46 basic and diluted net earnings per share for the three months ended March 31, 2014, as compared to $1.8 million or $0.31 basic and diluted net earnings per share, before adjustment for preferred stock dividends and accretion, for the same period one year ago. · Net earnings available to common shareholders were $2.6 million or $0.46 basic and diluted net earnings per common share for the three months ended March 31, 2014, as compared to $1.6 million or $0.29 basic and diluted net earnings per common share, for the same period one year ago. · Earnings before securities gains and income taxes were $3.5 million for the three months ended March 31, 2014, compared to $2.0 million for the same period one year ago. · Non-performing assets declined to $14.9 million or 1.4% of total assets at March 31, 2014, compared to $24.3 million or 2.4% of total assets at March 31, 2013. · Core deposits were $694.2 million, or 85.6% of total deposits at March 31, 2014, compared to $656.0 million, or 83.7% of total deposits at March 31, 2013. Lance A. Sellers, President and Chief Executive Officer, attributed the increase in first quarter earnings to a decrease in the provision for loan losses and an increase in net interest income, which were partially offset by a decrease in non-interest income and an increase in non-interest expense. Net interest income was $8.4 million for the three months ended March 31, 2014, compared to $7.6 million for the same period one year ago.This increase was primarily due to a decrease in interest expense due to areduction in the cost of funds combined with an increase in interest income due to an increase in the yield on investment securities and an increase in the average outstanding balance of investment securities.Net interest income after the provision for loan losses increased to $8.8 million during the first quarter of 2014, compared to $6.6 million for the same period one year ago.The provision for loan losses for the three months ended March 31, 2014 was a credit of $349,000, as compared to an expense of $1.1 million for the same period one year ago.The decrease in the provision for loan losses is primarily attributable to a $8.1 million reduction in non-accrual loans from March 31, 2013 to March 31, 2014 and a reduction in net charge-offs of $890,000 during the three months ended March 31, 2014, as compared to the same period one year ago. Non-interest income was $2.8 million for the three months ended March 31, 2014, compared to $3.4 million for the same period one year ago.This decrease is primarily attributable to a $280,000 decrease in mortgage banking income and a $237,000 decrease in gains on sale of securities for the three months ended March 31, 2014, as compared to the same period one year ago. Non-interest expense was $8.1 million for the three months ended March 31, 2014, as compared to $7.7 million for the same period one year ago.This increase is attributable to a $86,000 increase in salaries and employee benefits expense, a $209,000 increase in occupancy expense and a $90,000 increase in non-interest expenses other than salary, employee benefits and occupancy expenses for the three months ended March 31, 2014, as compared to the same period one year ago. 5 Total assets amounted to $1.0 billion as of March 31, 2014 and 2013.Available for sale securities amounted to $300.8 million as of March 31, 2014, compared to $293.9 million as of March 31, 2013.Total loans amounted to $618.0 million as of March 31, 2014, compared to $610.0 million as of March 31, 2013. Non-performing assets declined to $14.9 million or 1.4% of total assets at March 31, 2014, compared to $24.3 million or 2.4% of total assets at March 31, 2013, primarily due to a $8.1 million decrease in non-accrual loans and a $1.3 million decrease in other real estate owned.Non-performing loans include $5.3 million in acquisition, development and construction (“AD&C”) loans, $6.0 million in commercial and residential mortgage loans and $324,000 in other loans at March 31, 2014, as compared to $9.6 million in AD&C loans, $9.4 million in commercial and residential mortgage loans and $729,000 in other loans at March 31, 2013.The allowance for loan losses at March 31, 2014 was $13.0 million or 2.1% of total loans, compared to $14.4 million or 2.4% of total loans at March 31, 2013.According to Mr. Sellers, management believes the current level of the allowance for loan losses is adequate; however, there is no assurance that additional adjustments to the allowance will not be required because of changes in economic conditions, regulatory requirements or other factors. Deposits amounted to $810.5 million as of March 31, 2014, compared to $783.8 million at March 31, 2013.Core deposits, which include non-interest bearing demand deposits, NOW, MMDA, savings and non-brokered certificates of deposit of denominations less than $100,000, increased $38.2 million to $694.2 million at March 31, 2014, as compared to $656.0 million at March 31, 2013.Certificates of deposit in amounts of $100,000 or more totaled $116.2 million at March 31, 2014, as compared to $127.8 million at March 31, 2013.This decrease is attributable to a $7.8 million decrease in wholesale certificates of deposit combined with a decrease in retail certificates of deposit as intended as part of the Bank’s pricing strategy to allow maturing high cost certificates of deposit to roll-off. Securities sold under agreements to repurchase were $43.3 million at March 31, 2014, as compared to $37.4 million at March 31, 2013. Shareholders’ equity was $88.4 million, or 8.5% of total assets, as of March 31, 2014, compared to $98.3 million, or 9.7% of total assets, as of March 31, 2013.This decrease reflects the Company’s repurchase and redemption of its Series A preferred stock combined with a reduction in accumulated other comprehensive income resulting from a decrease in the unrealized gain on investment securities. Peoples Bank operates 21 offices entirely in North Carolina, with offices in Catawba, Alexander, Lincoln, Mecklenburg, Union, Iredell and Wake Counties.The Company’s common stock is publicly traded and is quoted on the Nasdaq Global Market under the symbol “PEBK.” Statements made in this press release, other than those concerning historical information, should be considered forward-looking statements pursuant to the safe harbor provisions of the Securities Exchange Act of 1934 and the Private Securities Litigation Act of 1995.These forward-looking statements involve risks and uncertainties and are based on the beliefs and assumptions of management and on the information available to management at the time that this release was prepared.These statements can be identified by the use of words like “expect,” “anticipate,” “estimate,” and “believe,” variations of these words and other similar expressions.Readers should not place undue reliance on forward-looking statements as a number of important factors could cause actual results to differ materially from those in the forward-looking statements.Factors that could cause actual results to differ materially include, but are not limited to, (1) competition in the markets served by Peoples Bank, (2) changes in the interest rate environment, (3) general national, regional or local economic conditions may be less favorable than expected, resulting in, among other things, a deterioration in credit quality and the possible impairment of collectibility of loans, (4) legislative or regulatory changes, including changes in accounting standards, (5) significant changes in the federal and state legal and regulatory environment and tax laws, (6) the impact of changes in monetary and fiscal policies, laws, rules and regulations and (7) other risks and factors identified in the Company’s other filings with the Securities and Exchange Commission,including but not limited to those described in the Company’s annual report on Form 10-K for the year ended December 31, 2013. 6 CONSOLIDATED BALANCE SHEETS March 31, 2014, December 31, 2013 and March 31, 2013 (Dollars in thousands) March 31, 2014 December 31, 2013 March 31, 2013 (Unaudited) (Audited) (Unaudited) ASSETS: Cash and due from banks $ $ $ Interest bearing deposits Cash and cash equivalents Investment securities available for sale Other investments Total securities Mortgage loans held for sale Loans Less:Allowance for loan losses ) ) ) Net loans Premises and equipment, net Cash surrender value of life insurance Accrued interest receivable and other assets Total assets $ $ $ LIABILITIES AND SHAREHOLDERS' EQUITY: Deposits: Non-interest bearing demand $ $ $ NOW, MMDA & savings Time, $100,000 or more Other time Total deposits Securities sold under agreements to repurchase FHLB borrowings Junior subordinated debentures Accrued interest payable and other liabilities Total liabilities Shareholders' equity: Series A preferred stock, $1,000 stated value; authorized 5,000,000 shares; issued and outstanding 12,524 shares at 3/31/13 - - Common stock, no par value; authorized 20,000,000 shares; issued and outstanding 5,613,495 shares at 3/31/14 and 12/31/13 Retained earnings Accumulated other comprehensive income (loss) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ $ CONSOLIDATED STATEMENTS OF INCOME For the three months ended March 31, 2014 and 2013 (Dollars in thousands, except per share amounts) Three months ended March 31, (Unaudited) (Unaudited) INTEREST INCOME: Interest and fees on loans $ $ Interest on due from banks 12 12 Interest on investment securities: U.S. Government sponsored enterprises State and political subdivisions Other 89 Total interest income INTEREST EXPENSE: NOW, MMDA & savings deposits Time deposits FHLB borrowings Junior subordinated debentures 96 Other 10 17 Total interest expense NET INTEREST INCOME PROVISION FOR LOAN LOSSES ) NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES NON-INTEREST INCOME: Service charges Other service charges and fees Gain on sale of securities 26 Mortgage banking income Insurance and brokerage commissions Miscellaneous Total non-interest income NON-INTEREST EXPENSES: Salaries and employee benefits Occupancy Other Total non-interest expense EARNINGS BEFORE INCOME TAXES INCOME TAXES NET EARNINGS Dividends and accretion on preferred stock - NET EARNINGS AVAILABLE TO COMMON SHAREHOLDERS $ $ PER COMMON SHARE AMOUNTS Basic net earnings $ $ Diluted net earnings $ $ Cash dividends $ $ Book value $ $ FINANCIAL HIGHLIGHTS For the three months ended March 31, 2014 and 2013 (Dollars in thousands) Three months ended March 31, (Unaudited) (Unaudited) SELECTED AVERAGE BALANCES: Available for sale securities $ $ Loans Earning assets Assets Deposits Shareholders' equity SELECTED KEY DATA: Net interest margin (tax equivalent) 3.88% 3.52% Return on average assets 1.03% 0.71% Return on average shareholders' equity 11.92% 7.17% Shareholders' equity to total assets (period end) 8.51% 9.65% ALLOWANCE FOR LOAN LOSSES: Balance, beginning of period $ $ Provision for loan losses ) Charge-offs ) ) Recoveries Balance, end of period $ $ ASSET QUALITY: Non-accrual loans $ $ 90 days past due and still accruing 60 50 Other real estate owned Repossessed assets - 12 Total non-performing assets $ $ Non-performing assets to total assets 1.44% 2.39% Allowance for loan losses to non-performing assets 87.04% 59.27% Allowance for loan losses to total loans 2.10% 2.36% LOAN RISK GRADE ANALYSIS: Percentage of Loans By Risk Grade 03/31/2014 03/31/2013 Risk Grade 1 (excellent quality) 2.32% 2.86% Risk Grade 2 (high quality) 19.32% 17.32% Risk Grade 3 (good quality) 48.80% 48.29% Risk Grade 4 (management attention) 18.55% 19.00% Risk Grade 5 (watch) 5.72% 5.41% Risk Grade 6 (substandard) 5.00% 6.80% Risk Grade 7 (doubtful) 0.00% 0.00% Risk Grade 8 (loss) 0.00% 0.00% At March 31, 2014, including non-accrual loans, there were six relationships exceeding $1.0 million in the Watch risk grade (which totaled $15.9 million) and four relationships exceeding $1.0 million in the Substandard risk grade (which totaled $10.2 million). (END)
